Case 1:21-cv-00064-LY Document 1-1 Filed 01/21/21 Page 1 of 13




      Exhibit A
Case 1:21-cv-00064-LY Document 1-1 Filed 01/21/21 Page 2 of 13
          Case 1:21-cv-00064-LY Document 1-1 Filed 01/21/21 Page 3 of 13




                                JUSTICE CIVIL CITATION


THE STATE OF TEXAS


 TO:     AMSHER COLLECTION SERVICES, INC.
         CT CORPORATION SYSTEM 1999 BRYAN STREET SUITE 900
         DALLAS TX 75201


Respondent, in the hereinafter styled and numbered cause:


You have been sued. You may employ an attorney to help you in defending against this
lawsuit. But you are not required to employ an attorney. You or your attorney must file an
answer with the court. Your answer is due by the end of the 14th day after the day you were
served with these papers. If the 14th day is a Saturday, Sunday, or legal holiday, your
answer is due by the end of the first day following the 14th day that is not a Saturday,
Sunday, or legal holiday. Do not ignore these papers. If you do not file an answer by the
due date, a default judgment may be taken against you. For further information, consult
Part V of the Texas Rules of Civil Procedure, which is available online and also at the court
listed on this citation.


YOUR WRITTEN ANSWER SHALL BE FILED AT 4717 Heflin Lane, #107, Austin, Texas
78721.


IF YOU HAVE ANY QUESTIONS, YOU SHOULD CONSULT AN ATTORNEY.


Your cause number Jl-CV-20-003258 was filed in Justice Court, Precinct One, on     December
18, 2020, styled


               Marilu Hernandez, Petitioner/s vs.
               Amsher Collection Services, Inc. , Respondent/s


Issued on the 21st day of December, 2020.
                                               12/21/2020 1:13:40 PM




                           ?/
                                            Sharon Ellerby, Deputy Clerk
                                            4717 Heflin Lane, #107, Austin, Texas 78721
                                            Justice of the Peace, Precinct One
                                            Yvonne M. Williams, Judge
          Case 1:21-cv-00064-LY Document 1-1 Filed 01/21/21 Page 4 of 13




    Petitioner's Attorney                          Agent                              Petitioner



     BRENT A DEVERE                                                       MARILU HERNANDEZ
1411 WEST AVENUE SUITE                                                   CARE OF BRENT DEVERE
               200                                                       1411 WEST AVENUE SUITE
     AUSTIN TX 78701                                                                     200
                                                                                AUSTIN TX 78701



                                 Cause number is Jl-CV-20-003258
                           Case styled: Marilu Hernandez, Petitioner/s vs.        '
                          Amsher Collection Services, Inc. , Respondent/s




                                      OFFICER'S RETURN


Came to the hand on the          day of                           , 20     at             o'clock   . M.
Executed at                                                      within County of Travis at
o'clock        . M. on the                day of                                            20      ,by
delivering to the within named




a true copy of this citation together with the accompanying copy of the petition have first
attached such copy of such petition to such copy of citation and endorsed on such copy of
citation the date of delivery.


To certify which witness my hand officially:



                                                   Constable, Precinct One of Travis County, Texas
                                                   By Deputy
              Case 1:21-cv-00064-LY Document 1-1 Filed 01/21/21 Page 5 of 13

                                                                             Filed: 12/18/2020 12:18 PM
                                                                              Judge Yvonne M. Williams, JP1
                                                                                       Travis County, Texas
                                                                                            J1-CV-20-003258

                             CAUSE NO.


 MARILU HERNANDEZ,                              §       IN THE JUSTICE OF THE PEACE
 Plaintiff                                      §
                                                §
                                                §
                                                §
 v.                                             §       PRECINCT NO. 1
                                                §
 AMSHER COLLECTION SERVICES,                    §
 INC.,                                          §
 Defendant                                      §
                                                §       TRAVIS COUNTY, TEXAS


                            PLAINTIFF S ORIGINAL PETITION


TO THE HONORABLE COURT:


         NOW COMES Plaintiff, Marilu Hernandez ("Plaintiff1 herein),
              .                                                     *-




and complains of Defendant, Amsher Collection Services, Inc.             .


("Amsher" or "Defendant" herein), and for cause of action shows the following:




                                       A. Discovery Level


         1.       Plaintiff intends to conduct discovery as per Texas Rules of Civil Procedure


509. Moreover, in accordance with Texas Rule of Civil Procedure 47, Plaintiff


claims monetary relief within the jurisdictional limits of this court.
            Case 1:21-cv-00064-LY Document 1-1 Filed 01/21/21 Page 6 of 13
                                                                          Filed: 12/18/2020 12:18 PM
                                                                            Judge Yvonne M. Williams, JP1
                                                                                     Travis County, Texas
                                                                                         J1-CV-20-003258

                                    B. Parties


      2.       Plaintiff, Marilu Hernandez, is a natural person who resides in Texas.


      3.        Defendant, Amsher Collection Services, Inc., is a foreign corporation that


is authorized to do business in Texas. Service may be completed on the


following registered agent:


                                     CT Corporation System
                                     1999 Bryan Street, Suite #900
                                    Dallas, Texas 75201




                                     C. Jurisdiction


      4.        Jurisdiction in this Court is proper because the events giving rise to this


controversy occurred in Texas. Jurisdiction is also proper in this Court because an action


to enforce liability under the FDCPA may be brought in any court of


competent jurisdiction. 15 U.S. C. §1692k(d).




                                     D. Factual Allegations


       5.      This is a lawsuit for claims under the Fair Debt Collection Practices Act


("FDCPA"), 15 U.S.C. §1692, etseq.




                                                                                             2
            Case 1:21-cv-00064-LY Document 1-1 Filed 01/21/21 Page 7 of 13
                                                                            Filed: 12/18/2020 12:18 PM
                                                                             Judge Yvonne M. Williams, JP1
                                                                                       Travis County, Texas
                                                                                           J1-CV-20-003258

       6.      According to Amsher, Plaintiff incurred an alleged debt ("alleged debt"


herein) with Synovus Bank in her capacity as a co-signor. The alleged debt is thus


a "debt" as that term is defined at §1692a(5) of the FDCPA.


       7. .    Due to Plaintiffs financial circumstances, she could not pay the


alleged debt, and the alleged debt went into default.


       8.         The alleged debt was subsequently assigned and/or transferred to Amsher


for collection.


       9.         Amsher is in the business of collecting defaulted consumer debts originally


owed to other entities. Amsher is thus a "debt collector" as that term is defined


at §1692a(6) of the FDCPA.


        10.       Amsher reported information regarding Plaintiffs alleged debt to at least


one credit bureau, Transunion, as of September, 2020.


        11.       On or about October 8, 2020, the undersigned counsel sent a letter


of representation and a formal dispute to Amsher by electronic transmission.


 (See Exhibit A herein incorporated by reference in this pleading). Amsher


. confirmed receipt of delivery


        12,       Nevertheless, on or about November 10, 2020, Amsher communicated


to Transunion information regarding the alleged debt, but it failed to communicate


to Transunion that there was a dispute of the alleged debt in direct violation of


the FDCPA.




                                                                                              3
        Case 1:21-cv-00064-LY Document 1-1 Filed 01/21/21 Page 8 of 13
                                                                           Filed: 12/18/2020 12:18 PM
                                                                            Judge Yvonne M. Williams, JP1
                                                                                        Travis County, Texas
                                                                                            J1-CV-20-003258

              E. Count 1 - Violation of the Fair Debt Collection Practices Act


       13.    Plaintiff incorporate all facts as alleged in the foregoing paragraphs.


       14.    15 U.S.C. §1692e(8) of the FDCPA provides as follows:


              FALSE OR MISLEADING REPRESENTATIONS


              A debt collector may not use any false, deceptive, or
              Misleading representation or means in connection with the collection of
              any debt. Without limiting the general application of the foregoing, the
              following conduct is a violation of this section:


              (8) Communicating or threatening to communicate to any person
              credit information which is known or which should be known to be
              false, including the failure to communicate that a disputed debt is
              disputed.


       15.    Amsher violated 15 U.S.C. §1692e(8) of the FDCPA by failing


to communicate the alleged debt was disputed when it communicated credit


information to Transunion on or about November 10, 2020.


       16.   Plaintiff alleges she incurred actual damages as a result of the actions


of Amsher by virtue of the damages to her credit report.




                                                                                               4
         Case 1:21-cv-00064-LY Document 1-1 Filed 01/21/21 Page 9 of 13
                                                                          Filed: 12/18/2020 12:18 PM
                                                                           Judge Yvonne M. Williams, JP1
                                                                                      Travis County, Texas
                                                                                          J1-CV-20-003258




              E. Count 2 - Violation of the Fair Debt Collection Practices Act


       17.    15 U.S.C. § 1692f of the FDCPA provides as follows:


              UNFAIR PRACTICES
              A debt collector may not use unfair or unconscionable means to collect
              or attempt to collect any debt.


       18.   The FDCPA is a strict liability statute, and only one violation of the FDCPA


is necessary to establish civil liability. See In re Eastman, 1, 728 (Bankr. W.D.Tex. 2009)


(stating that a false representation need not be intentional to be actionable under 1692e


(citing Pittman v. J.J. Mac Intyre Co., B, 613 (D. Nev. 1997)). As such, "the defendant's


culpability is a consideration only in computing damages under the FDCPA." Pittman,


969 F.Supp. at 613 (citing 15 U.S.C. 1692k(b)).


       19.   Amsher voluntarily elected to report adverse account information about


Plaintiff to Plaintiffs credit bureaus with the apparent purpose of coercing Plaintiff to


pay the underlying debt and to facilitate the collection of debts from Plaintiff and


other consumers.


       20.   The failure of Amsher to comply with the FDCPA and to note a dispute


on the subject account, in conjunction with adverse credit reporting, is unfair to Plaintiff.


Such practices are also unfair to "debt collectors who refrain from using abusive debt


collection practices" to debtors who are competitively disadvantaged.




                                                                                            5
        Case 1:21-cv-00064-LY Document 1-1 Filed 01/21/21 Page 10 of 13
                                                                           Filed: 12/18/2020 12:18PM   .
                                                                            Judge Yvonne M. Williams, JP1
                                                                                     Travis County, Texas
                                                                                         J1-CV-20-003258

                                      F. Prayer


       WHEREFORE, PREMISES CONSIDERED, Plaintiff, Marilu


Hernandez respectfully prays that the Defendant, Amsher Collection Services, Inc., be


cited to appear and answer herein, and that upon a final hearing of the cause, judgment


be entered for the Plaintiff, Marilu Hernandez, against Defendant, Amsher Collection


Services, Inc., as follows:



              a.   Additional damages of $1000.00 under 15 U.S.C. §1692k(a)(2)(A);
              b. Actual damages pursuant to 15 U.S.C. §1692k(a)(l); and
              c. Costs and reasonable attorney's fees of at least $2000.00 pursuant
                   to 15 U.S.C. §1692k(a)(3); and,
              d. Such other or further relief as the Court deems proper.




                                    Respectfully submitted,


                                    /s/Brent A. Devere
                                    Brent A. Devere
                                    SBN#00789256
                                    141 1 West Avenue, Suite #200
                                    Austin, Texas 78701
                                    Ph: 5 12-457-8080     Fax: 5 12-457-8060
                                    Email: BDevere@141 lwest.com
                                    Attorney for Plaintiff


                                   Marilu Hernandez




                                                                                            6
        Case 1:21-cv-00064-LY Document 1-1 Filed 01/21/21 Page 11 of 13
                                                                           Filed: 1/5/2021 12:56 PM
                                                                          Judge Yvonne M. Williams, JP1
                                                                                     Travis County, Texas
                                                                                         J1-CV-20-003258
                                CAUSE NO. J1-CV-20-003258

MARILU HERNANDEZ,                 §                           IN THE JUSTICE COURT
                                  §
     Plaintiff,                   §
                                  §
v.                                §                                     PRECINCT NO. 1
                                  §
AMSHER COLLECTION SERVICES, INC., §
                                  §
     Defendant.                   §                          TRAVIS COUNTY, TEXAS

            DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendant, AmSher Collections Services, Inc. (AmSher), in the

above-styled and numbered cause, and files this Original Answer and Affirmative Defenses

to plaintiff, Marilu Hernandez’s (plaintiff), Original Petition on file herein, and for such

Answer respectfully shows the Court as follows:

                                 I.     GENERAL DENIAL

       Pursuant to Rule 502.5 of the Texas Rules of Civil Procedure, AmSher generally

denies each and every allegation contained in plaintiff’s Original Petition and demands

strict proof thereof by a preponderance of the evidence.

                          II.         AFFIRMATIVE DEFENSES

       Pursuant to the Texas Rules of Civil Procedure, AmSher asserts the following

affirmative defenses as authorized by the Texas Rules of Civil Procedure:

       1.     To the extent any violations are established, any such violations were not

intentional and resulted from bona fide error notwithstanding the maintenance of

procedures reasonably adapted to avoid any such error.


                                             1
           Case 1:21-cv-00064-LY Document 1-1 Filed 01/21/21 Page 12 of 13
                                                                            Filed: 1/5/2021 12:56 PM
                                                                           Judge Yvonne M. Williams, JP1
                                                                                      Travis County, Texas
                                                                                          J1-CV-20-003258
       2.      AmSher denies any liability; however, regardless of liability, plaintiff has

suffered no actual damages as a result of AmSher’s purported violations.

       3.      One or more claims asserted by plaintiff are barred by the statute of

limitations, laches, estoppel, waiver and/or unclean hands.

       4.      Any harm suffered by plaintiff was legally and proximately caused by

persons or entities other than AmSher that were beyond the control or supervision of

AmSher or for whom AmSher was and is not responsible or liable.

       5.      Assuming plaintiff suffered any damages, she has failed to mitigate her

damages or take other reasonable steps to avoid or reduce her damages.

       6.      Plaintiff has failed to state a claim against AmSher upon which relief may be

granted.

                                     III.   PRAYER

       WHEREFORE, PREMISES CONSIDERED, AmSher Collections Services, Inc.

prays plaintiff takes nothing by her claims, and for all other relief to which AmSher

Collections Services, Inc. may be justly entitled.

                                                 Respectfully Submitted,

                                                 /s/ Charles R. Penot, Jr.
                                                 Charles R. Penot, Jr.
                                                 TX Bar No. 24062455
                                                 SESSIONS, ISRAEL & SHARTLE, LLC
                                                 900 Jackson Street, Suite 440
                                                 Dallas, Texas 75202
                                                 Telephone: (214) 741-3009
                                                 Facsimile: (214) 741-3098
                                                 Email: cpenot@sessions.legal
                                                 Attorney for Defendant,
                                                 AmSher Collection Services, Inc.

                                             2
        Case 1:21-cv-00064-LY Document 1-1 Filed 01/21/21 Page 13 of 13
                                                                             Filed: 1/5/2021 12:56 PM
                                                                            Judge Yvonne M. Williams, JP1
                                                                                       Travis County, Texas
                                                                                           J1-CV-20-003258
                             CERTIFICATE OF SERVICE

       I hereby certify that on January 5, 2021, a copy of the foregoing Defendant’s Answer

and Affirmative Defenses was electronically filed with the Clerk of the Court, Justice Court,

Precinct No. 1 of Travis County, Texas and was served via E-Service and Email upon the

following:

       Brent A. Devere
       1411 West Avenue, Suite 200
       Austin, TX 78701
       Telephone: (512) 457-8080
       Facsimile: (512) 457-8060
       Email: bdevere@1411west.com
       Attorney for Plaintiff

                                                         /s/ Charles R. Penot, Jr.
                                                         Charles R. Penot, Jr.




                                             3
